         Case 1:14-cv-01760-TSC Document 51 Filed 09/13/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD,                       )
                                    )
                  Plaintiff,        )
v.                                  )   Civil Action No. 1:14-cv-1760 (TSC)
                                    )
DEPARTMENT OF STATE,                )
                                    )
                  Defendant.        )
____________________________________)

                                  JOINT STATUS REPORT

       The parties, by undersigned counsel, respectfully submit this joint status report pursuant

to the Court’s Minute Order dated January 13, 2015.

       On October 21, 2014, Plaintiff Jason Leopold filed a Complaint related to his request

under the Freedom of Information Act (“FOIA”), and Defendant filed its Answer on December

12, 2014. Dkt. Nos. 1, 13. Plaintiff has agreed to limit the scope of his FOIA request as set forth

in a letter between the parties dated January 23, 2015.

       As set forth in the parties’ December 29, 2014 Joint Status Report, the Defendant

determined that the number of records potentially responsive to Plaintiff’s FOIA request is

voluminous. Dkt. No. 14. As such, the parties proposed, see id., and the Court entered a

production schedule requiring that:

               Defendant shall make its first production of documents to Plaintiff
               by February 27, 2015, and shall produce documents on a rolling
               basis thereafter. Defendant shall make these productions every four
               weeks. The productions will be based on a review of at least 700
               pages of potentially responsive records per month by Defendant.




                                                 1
         Case 1:14-cv-01760-TSC Document 51 Filed 09/13/19 Page 2 of 3




Minute Order, January 13, 2015. The Court also ordered that the parties submit a joint status

report on April 1, 2015, and every sixty days thereafter during the production of documents. See

id.

       This is the parties’ twenty-seventh joint status report submitted pursuant to the Court’s

January 13, 2015 Minute Order. Since the previous joint status report, Defendant has made two

additional productions to Plaintiff, on July 22 and August 19, 2019. These productions were

based on a review of 926 pages, and 814 pages, respectfully. Defendant has now made fifty-

seven total productions to Plaintiff, each of which met or exceeded the required review of 700

pages. Defendant is continuing to review and process records that are potentially responsive to

Plaintiff’s FOIA request.



Dated: September 13, 2019                            Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Branch Director

                                                     /s/ Michael Drezner
                                                     Michael Drezner
                                                     Trial Attorney (Virginia Bar No. 83836)
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     Tel.: (202) 514-4505
                                                     Fax: (202) 616-8470
                                                     Email: Michael.L.Drezner@usdoj.gov

                                                     Counsel for Defendant




                                                2
Case 1:14-cv-01760-TSC Document 51 Filed 09/13/19 Page 3 of 3




                                  /s/ Jeffrey L. Light
                                  JEFFREY L. LIGHT
                                  D.C. Bar #485360
                                  1712 Eye St., NW
                                  Suite 915
                                  Washington, DC 20006
                                  (202) 277-6213
                                  Jeffrey@lawofficeofjeffreylight.com

                                  RYAN S. JAMES
                                  D.C. Bar #496272
                                  5208 Capricorn Loop
                                  Killeen, TX 76542
                                  (254) 289-7459
                                  RSJamesLaw@gmail.com

                                  Counsel for Plaintiff




                              3
